DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jeong (5,408,073) as seen below.  Because a new rejection is issued for claims 9-12 whose scope has not been altered, the current rejection has been made non-final.
The previous objections to the claims and specification have been withdrawn due to the amendments made.
The previous 35 USC 112 rejection has been withdrawn due to the amendments made.
Claim Objections
Claim 7 is objected to because of the following informalities:  
CLAIM 7:
In line 1, replace “3” with --1--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 4-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (2019/0165565) in view of Jeong (5,408,073).
In re Claim 1, Suzuki teaches a temperature control apparatus to be provided on a power source separation circuit as seen in Figure 1, comprising: a control device (103) to be powered by a first power source (Vcc), and configured to control a temperature protective operation of at least one circuit component (104) of the power source separation circuit to be powered by a second power source (Vo) different from the first power source based on a detected temperature of the at least one circuit component (paragraphs 31-33); a temperature detector (114, 115, and 120-126) configured to detect the temperature of the at least one circuit component (paragraph 31); and a switch (112) configured to provide a control signal to the control device when the temperature detected by the temperature detector exceeds a control temperature (paragraph 33), wherein the temperature detector comprises: a comparator (114) configured to: receive, at a first terminal, a temperature value corresponding to the measured temperature of the at least one circuit component, receive, at a second terminal, the reference voltage value provided by the reference voltage generator, compare the sensed temperature value and the reference value, and provide a temperature difference value based on the comparison (paragraphs 31-33).
Suzuki teaches that the comparator outputs a low level signal during an overtemperature event when the thermistor 126 and resistor 123 output a voltage lower than the reference voltage created by resistors124 and 125 (paragraphs 32 and 33).
Suzuki does not teach the hysteresis setting circuit as claimed.
Jeong teaches a temperature detector as seen in Figure 1 that comprises a comparator 120 receiving at a first terminal a sensed temperature value (V1) from 110 and R1 corresponding to the temperature of a circuit component, receiving at a second terminal a reference voltage value (V2) from R2 and R3, and a hysteresis setting circuit R4 connected between the output and second terminal of the comparator, wherein the comparator outputs a low level signal in the event of an overtemperature event (col 5 lines 5-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the temperature detector of Suzuki with that of Jeong, since Jeong teaches that they can be used interchangeably to output a logic low level signal when a temperature exceeds a limit defined by a reference voltage.
In re Claim 2, Jeong teaches that the temperature detector comprises: a temperature measurement circuit (110 and R1) configured to measure a temperature of the at least one circuit component, the reference voltage generator (R2 and R3) configured to provide a reference voltage value corresponding to a normal operation state of the at least one circuit component.
In re Claim 4, Jeong teaches that the temperature measurement circuit includes a third resistor (R1) and a temperature sensor (110) connected in series between the second power source and a ground and connected to the first terminal of the comparator as seen in Figure 1.
In re Claim 5, Suzuki teaches that the reference voltage generator includes a first resistor (124) and a second resistor (125) connected in series between the second power source (via 135, paragraph 31) and a ground, and connected to the second terminal of the comparator as seen in Figure 1.
In re Claim 6, Jeong teaches that the comparator 120 is configured to: output, from an output terminal, a first signal when the sensed temperature input to the first terminal is less than the reference voltage value input to the second terminal, and output, from the output terminal, a second signal, different from the first signal, when the sensed temperature value input to the first terminal is greater than the reference voltage value input to the second terminal (col 5 lines 5-15).
In re Claim 7, Jeong teaches that the hysteresis setting circuit includes a fourth resistor R4 that is connected in parallel between an output terminal of the comparator and the second terminal of the comparator as seen in Figure 1.
In re Claim 8, Suzuki teaches that the switch 112 is configured as a phototransistor (paragraphs 31 and 33).
In re Claim 9, see discussion of claims 1-8 above.
In re Claim 10, Suzuki teaches the phototransistor comprise a photodiode and transistor that are electrically isolated (paragraph 33, as seen in Figure 1).
In re Claim 11, Suzuki teaches that the control device 103 controls operation of the circuit component 104 based on the control signal from the phototransistor 112 (paragraph 33).
In re Claims 12 and 13, Suzuki teaches that the control devices includes a microcomputer 103 (paragraph 19).
In re Claim 14, Suzuki teaches that the control signal is a protection signal to provide a temperature protective operation to the at least one circuit component (paragraph 33).  
In re Claim 15, Suzuki teaches that the control signal is a normal signal to provide normal operation the at least one circuit component (paragraph 33).
In re Claim 16, Suzuki teaches a single chip comprising the at least one circuit component 104; a plurality of additional circuit components (109, 110); and the temperature control apparatus of claim 1 as seen in Figure 1.
In re Claim 17, Suzuki teaches that the additional circuit components are powered by the first power source Vcc a seen in Figure 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836